—Appeal from that part of an order of Supreme Court, Oswego County (Nicholson, J.), entered November 20, 2000, that extended the time for plaintiff to serve a reply to the counterclaim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in extending the time for plaintiff to serve a reply to the counterclaim. Plaintiff established a reasonable excuse for the delay and a meritorious defense to the counterclaim, there is no indication that its failure to serve a timely reply was willful, the delay did not result in any prejudice to defendant, and public policy favors resolving cases on their merits rather than based on legal technicalities (see, CPLR 3012 [d]; Sippin v Gallardo, 287 AD2d 703; Theis v Langworthy, 270 AD2d 954; Kondolf v National Grange Mut. Ins. Co., 259 AD2d 1021; Cleary v East Syracuse-Minoa Cent. School Dist., 248 AD2d 1005). Present — Pine, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.